Citation Nr: 1733064	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-16 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a right hip disability, to include as due to service-connected low back, knee, and ankle disabilities.

4.  Entitlement to service connection for a left hip disability, to include as due to service-connected low back, knee, and ankle disabilities.

5.  Entitlement to service connection for a right knee disability, including patellofemoral syndrome, to include as due to a service-connected left knee disability.

6.  Entitlement to service connection for a left shoulder disability, to include as due to a service-connected right shoulder disability.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for a right wrist disability, to include tendonitis.

9.  Entitlement to service connection for a left wrist disability, to include tendonitis.

10.  Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis.

11.  Entitlement to service connection for chronic fatigue syndrome, to include as due to a service-connected acquired psychiatric disorder.

12.  Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD).

13.  Entitlement to an initial rating greater than 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from September 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a requested videoconference hearing in June 2017 before a Veterans Law Judge, but failed to appear.  As the Veteran has not requested another hearing or otherwise presented good cause for his failure to appear, the Board will consider the hearing request withdrawn. 38 C.F.R. § 20.704 (d) (2016). 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

In this case, the Veteran has submitted a November 2011 determination from the Social Security Administration (SSA) indicating that the Veteran had been found to be disabled under SSA rules from March 1, 2010.  Such records are not included in the electronic claims file, and there is no evidence that they have been requested.  

Where there is actual notice to VA that the Veteran is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claims.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

As to the Veteran's right and left hip disability claims, the Board notes that he has not been afforded a VA examination.  The Veteran has credibly claimed in his June 2011 substantive appeal that he suffered injury to the bilateral hips as a result of the strain of carrying 70 to 100 pounds of gear and has submitted treatise evidence to support that general proposition.  In the alternative, in his notice of disagreement dated in September 2010 and received in February 2011 the Veteran contended that his right and left hip pain was aggravated by his service-connected disabilities of the "legs and back."  Based on the foregoing, the Board concludes that a VA examination is necessary.

As to the Veteran's hemorrhoid claim, he also has not been provided a VA examination.  In his June 2011 substantive appeal, the Veteran indicated his belief that his hemorrhoids developed in service.  Specifically, he argued that, "Due to the excess heat, inability to access and utilize a restroom while on duty, dehydration and low fiber MRE's, I suffered from chronic constipation which caused hemorrhoids."  In support of his contention, the Veteran submitted articles from the Mayo Clinic regarding hemorrhoids and constipation.  In light of the foregoing, the Board concludes that a VA examination is necessary.

As to the bilateral feet, left ankle, and left shoulder claims, the Veteran was afforded a VA examination in July 2009.  Following examination and diagnoses of specific disabilities for each of the foregoing disabilities, the examiner opined that it was less likely than not that the disabilities were related to service.  The rationale, however, relied entirely on the absence of any complaints or treatment for such problems documented in the service treatment records.  The Board finds these opinions inadequate, as they fail to account for the Veteran's lay reports of pain in those joints during service made during the examination and otherwise.  As such, the Board concludes that another VA examination for these joints is necessary.  (As to the other currently nonservice-connected joints considered during that examination, the Veteran reported symptom onset more than one year after separation from service.)

In addition, since the last VA examination for the Veteran's service-connected low back disability in July 2012, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The July 2012 VA examination report failed to include any discussion or delineation of passive versus active range of motion or weight bearing and non-weight bearing testing.  That said, the Veteran failed to appear for a scheduled March 2017 VA examination to evaluate the current severity of his low back disability.  He has not provided a reason for his failure to appear.  As additional VA examination is necessary, the Board concludes that another attempt to afford the Veteran a VA examination for the low back is warranted.

Similarly, the Veteran failed to appear for scheduled March 2017 VA examinations to evaluate his claimed illnesses due to undiagnosed illness or chronic multisymptom illness due to service in Southwest Asia and his increased rating claim for GERD.  Again, additional examinations should be attempted.

The Veteran is notified that it is his responsibility to report for scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the electronic claims file.  If these records are unavailable, this should be noted and explained in the electronic claims file, with appropriate notice provided to the Veteran.

2.  Associate with the electronic claims file all VA treatment records from October 2016 to the present.

3.  Schedule the Veteran for an examination by an appropriate medical professional for his right and left hip disability claims.  The electronic claims file should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, the Veteran's reported history, the service treatment records and post-service treatment records, physical examination, and any diagnostic testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right and/or left hip disability (a) was incurred in or is otherwise related to his active service or was (b) caused OR (c) aggravated by a service-connected disability, specifically to include his low back, knee, and ankle disabilities. 

In reaching the conclusion as to direct service connection, the examiner is invited to consider the articles submitted by the Veteran in June 2011 regarding problems related to service members carrying heavy loads.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for an examination by an appropriate medical professional for his hemorrhoid claim.  The electronic claims file should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, the Veteran's reported history, the service treatment records and post-service treatment records, physical examination, and any diagnostic testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed hemorrhoid disability was incurred in or is otherwise related to his active service. 

In reaching that conclusion, the examiner is invited to consider the articles submitted by the Veteran in June 2011 from the Mayo Clinic regarding hemorrhoids and constipation and the Veteran's argument that dehydration and other factors in service resulted in constipation that ultimately led to his hemorrhoids.    

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for an examination by an appropriate medical professional for his bilateral feet, left ankle, and left shoulder disability claims.  The electronic claims file should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, the Veteran's reported history, the service treatment records and post-service treatment records, physical examination, and any diagnostic testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right foot, left foot, left ankle, or left shoulder disability was incurred in or is otherwise related to his active service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In that regard, a conclusion based solely on the absence of complaints or treatment for such joints in the service treatment records is inadequate in light of the Veteran's contentions of in-service onset.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Schedule the Veteran for a VA Gulf War protocol examination by an appropriate medical professional to determine the current nature and likely etiology of the Veteran's joint and muscle pain and claimed fibromyalgia and chronic fatigue syndrome.  All indicated tests should be completed.  The electronic claims file should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, and the results of examination, the examiner should opine as to the most likely etiology of the Veteran's reported joint and muscle pain, to include as a result of his service-connected disabilities, a nonservice-connected disability, or as part of a medically unexplained chronic multi-symptom illness (specifically to include his claimed fibromyalgia and chronic fatigue syndrome) and/or undiagnosed illness pursuant to 38 C.F.R. § 3.317.

In addition, as to any diagnosed chronic fatigue syndrome, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability was caused or aggravated by the Veteran's service-connected acquired psychiatric disorder.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

7.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected low back disability.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

8.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected GERD.  The electronic claims file should be made available to and reviewed by the examiner.

9.  The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

10.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




